 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Third Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report, as to what steps theRespondent has taken to comply herewith.2121 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 11, BRICKLAYERS, MASONS AND PLASTERERSINTERNATIONAL UNION OF AMERICA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOTcauseor attempt to cause Cooper and Craib, Inc., to discrimi-nate against Walter Love or any other employee,in violationof Section 8 (a) (3 )of the Labor Management Relations Act.WE WILL NOT in any other manner restrain or coerce employees in the exer-cise of the rights guaranteed by Section 7 of the aforenamed Act, except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Sec-tion 8(a)(3) ofthat Act.WE WILL make Walter Love whole for any loss of pay he may have sufferedas a result of the discrimination against him.WE WILL notify Cooper and Craib, Inc., that we have no objection to theemployment of Walter Love, and we will serve him with a copy of such notice.LOCAL 11, BRICKLAYERS, MASONS AND PLASTERERSINTERNATIONAL UNION OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FourthFloor,The 120 Building, 120 Delaware Avenue,Buffalo,New York, TelephoneNo. TL 6-1782, if they have any question concerning this notice or compliance withits provisions.The Boeing CompanyandInternational Brotherhood of Electri-calWorkers,Local217, AFL-CIO,Petitioner.Case No. 27-RC-2317.September 5, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Clinton M.Elges.iThe Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.IThe petition was filed on September 4, 1962, but was administratively dismissed by theRegional Director.The dismissal was timely appealed to the Board by the Petitioner, andon February 7, 1963, the Board directed the Regional Director to hold a hearing to resolvecertain factual Issues raised by the appeal.After the hearing was held, the RegionalDirector referred the case to the Board for decision.144 NLRB No. 47. THE BOEINGCOMPANY3832.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:Petitioner seeks to represent a group of maintenance electriciansemployed at the Employer's Ogden, Utah, facility, known as Plant 77.The Employer and IAM 'have advanced a number of contentions whythe petition should be dismissed, among them that the unit sought isinappropriate because it does not conform to their multiplant bargain-ing pattern.We find merit in this contention.'Pursuant to various Board certifications, the Employer and IAMhad for at least 15 years bargained for separate units, referred to asprimary locations, at Seattle-Renton, Washington; Wichita, Kansas;and Brevard County, Florida. In 1960, they entered into a 2-yearnationwide agreement covering all these units, which was to expireon September 15, 1962.The agreement also specified as within itscoverage employees at temporary or semipermanent operations, re-ferred, to as Remote Locations, established by the Employer anywherein North America as an adjunct to work performed at the primarylocations.Plant 77, where operational Minuteman missiles are as-sembled, is a remote location which is an adjunct to Seattle-Rentonwhere other work on these missiles is performed.The Employer's Aerospace Division, headquartered at Seattle-Renton, is engaged in the production of missiles and rockets for theU.S. Air Force. The Bomarc missile, now being phased out, and theexperimentalMinuteman missile were produced at this location.When Minuteman became operational, the Employer and other AirForce contractors began the manufacture of its hardware components.The Employer also obtained, a contract for the final assembly of Min-uteman missiles, with responsibility for combining all components intoa single operational system and for delivery of the completed missileto the Air Force. On receipt by the Air Force, the missiles are shippedto other sites, where they are installed and maintained.The Em-ployer's production and maintenance employees at the missile sites arealso covered by the agreement between Boeing and IAM.When it obtained the Minuteman assembly contract in 1958, theEmployer formed a nucleus of administrative and engineering per-sonnel at Seattle-Renton to plan and manage the project. In 1959,the Air Force decided that the contract would be performed at Hill'International Association of Machinists,AFL-.CIO, referred to here asIAM, inter-vened as the representative of a multiplant unit of Boeing employees3As we agree with the Employerand IAMthat the unit sought is not appropriate, wedo not deem it necessary to decide whether the intervention of the Federal Governmentinto IAM's contract dispute with the Employer,which occurred after the instant petitionwas filed,should bar an election hereSee4erojet-General Corporation,144 NLRB 368. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDAir Force Base near Ogden, Utah, about 900 miles from Seattle. Thatpart of the base which has been assigned to Boeing is now called Plant77.Construction of new facilities at the base began in September1960, while the work group assigned to plan the project continued tooperate from Seattle-Renton.The first permanent transfer, of about 150 employees, from Seattleto Plant 77 occurred in July 1961. Since then, the employee comple-ment has been increased to about 900, through transfer of other em-ployees from Seattle-Renton, including some who had worked onBomarc missiles, transfers from other company plants, and throughlocal hiring.The 1960 IAM agreement was applied to all productionand maintenance employees at Plant 77, as soon ias operations beganthere in 1961.The first Minuteman was completed for delivery inFebruary 1962, and assembly will continue there until the contractwith the Air Force expires in June 1964.Meanwhile, the Employercontinues to manufacture Minuteman components at Seattle-Renton.The nationwide 1960 agreement establishes a common labor rela-tions policy for all the Employer's operations at its various facilities.Wages, hours, vacations, retirement, grievance procedures, and otherworking conditions are standard throughout the multiplant produc-tion and maintenance unit, including all remote locations. Job classi-fications have been standardized for all of the Employer's plants, andwhere a particular job description must be redrafted to conform tofunctions performed only at a particular location, it is evaluated inaccordance with a factoring system which is uniformly applied to alllocations under the contract.Employees at Plant 77 are paid fromSeattle.There was testimony that when Plant 77 is closed, its em-ployees will be afforded the opportunity of employment at Seattle-Renton in accordance with the Employer's past practice.The record clearly establishes that the Employer's Aerospace Divi-sion is engaged in a continuing program of developing and producingmissiles and other armament for the Defense Establishment.TheMinuteman missile is part of that program. Assembly of the variouscomponents of Minuteman into an operational system is an interme-diate step between the manufacture of the components and the deliv-ery of the completed missile to an installation site.We are satisfiedthat participation by the employees at Plant 77 in this complex, yetunified; program indicates that they share a substantial communityof interest with all other employees engaged in the Employer'smissile program.Plant 77 cannot therefore be regarded, as contendedby the Petitioner, as a separate, self-contained operation entitled to aself-determination election.Rather, in view of the nature of the Em-ployer's business, the multiplant bargaining history, and the afore-mentioned factors indicating a community of interest among all theemployees in the unit represented by IAM under its 1960 agreement, SCHNELL TOOL & DIE CORPORATION, ETC.385we find that the employees at Plant 77 are an accretion either to theSeattle-Renton or to the larger nationwide employee grouping, which-ever may constitute the appropriate bargaining unit, a matter onwhich we do not pass in this proceeding.4 Even concedingarguendotheir status as craftsmen, it follows that a unit limited to the main-tenance electricians at Plant 77 is inappropriate as being only a seg-ment of the maintenance electricians in the multiplant unit .5We shall,therefore, dismiss the petition.[The Board dismissed the petition.]MEMBERS FANNING 'and JENKINS took no part intheconsiderationof the above Decision and Order.4 SeeSimmons Company,126 NLRB 656, 658-659;Richfield Oil Corporation,119 NLRB1425, 1427;Hudson Pulp and Paper Corporation,117 NLRB 416,418;Red Ball MotorFreight, Inc.,118 NLRB 360, 362;Borg-Warner Corporation,113 NLRB 152, 154;J.W. Rem Company,115 NLRB 775, 776-777.International Ladies' Garment Workers Unionv.N.L.R.B. (Bernhard-Altmann TexasCorp.),366 U.S. 731, reliedon by Petitioneras establishingthat the 1960 agreement un-lawfully deprivedthe employeesat Plant 77 of their right to selecta bargaining repre-sentative is inapposite.In thatcase violations were found where a unionwhich had notestablished its majority status wasaccordedexclusive recognition,whereashere the statusof IA:M as majority representative in the multiplant unit is not questioned.As an accre-tion to an existing unit, the employeesat Plant 77were properly covered bythe contractfor the multiplant unit without a self-determinationelection.The Great Atlantic andPacific Tea Company,140 NLRB 1011.6General Motors Corporation,120 NLRB 1215, 1221.Schnell Tool&Die Corporation,and Salem Stamping & Manu-facturing Co., Inc.andUnited Steelworkers of America, AFL-CIO.Case No. 8-CA-30?1. September 6, 1963DECISION AND ORDEROn June 19, 1963, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom, andtake certain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal of the complaint as to them. There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].144 NLRB No. 52.